DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/01/2021 and 11/10/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 5-7 and 13
Claim(s) 3 and 6 recite a component "the probe platen" before introducing it first in the claim.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purpose, the Examiner assumes “a probe platen”.
Regarding claim(s) 5 and 13, a phrase "synchronously with movement" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purpose, the Examiner assumes “synchronously displaced with movement”.
Claim(s) 7 recite a component "the controller" before introducing it first in the claim.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purpose, the Examiner assumes “a controller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurenuma et al. (US 20060284083; hereinafter Kurenuma) in view of Takekoshi et al. (US 6024629).
Regarding claim 1, Kurenuma teaches in figure(s) 1-8 a wafer inspection method (para. 50 - automatic inspection process 62 for inspecting the substrates or wafers), wherein a motorized chuck stage (para. 20 - sample holder 16 is provided with a sample-fixing chuck mechanism; para. 48 - XY-stage 14 is usually comprised utilizing an electromagnetic motor as the drive part; figures 1-2) is controlled by a control rod (Z-drive mechanism 17 w/ drive controller 41,42 and Z-stage mechanism 15 w/ controller 48 and Z-fine movement mechanism 23 w/ controller 44; para. 29 - rod shaped piezoelectric devices) to be displaced between an upper position and a lower position of an adjustment range along a Z-axis direction (para. 22 - Z-stage 15 is provided with a drive mechanism for raising and lowering the sample holder 16 in the Z-axis direction; figures 1,3,6), to change a relative position of a wafer on the motorized chuck stage relative to a probe (para. 46 -  Z-stage 15 brings the probe tip 20 close to the surface of the sample 12 and applies atomic force to make the cantilever 21 flex), the wafer inspection method comprising: 
determining a position (para. 23 - at a position above the sample 12; figure 1; start position of tip 20 in figures 7, 6 ) of the control rod (Z-drive mechanism 17 w/ drive controller 41,42 and Z-stage mechanism 15 w/ controller 48 and Z-fine movement mechanism 23 w/ controller 44) in the displacement range (probe tip 20 Z movement range in figure 6; displacement detector 403; figure 9) based on a measurement signal (signal s2, 41/42[Wingdings font/0xE0] 17 and 47[Wingdings font/0xE0] 11); 

    PNG
    media_image1.png
    663
    459
    media_image1.png
    Greyscale

determining a first moving direction (TIP approach direction step S11; figures 6-7) and a moving distance (para. 56 – tip distance from sample surface in figure 6; position target value in figure 8) of the control rod based on a change of the measurement signal (para. 33 - probe tip 20 scans the sample surface and maintaining the distance between the probe tip 20 and the sample 12 to a predetermined constant distance based on the reference voltage … probe tip 20 is kept a constant distance from the surface of the sample 12 in the Z-axis direction); 
generating a control signal (XYZ control signals S2-S4, XYZ drive signals) based on the moving distance (Z-drive and Z-movement) of the control rod (movement mechanism 23,17,15); 
controlling, based on the control signal, the motorized chuck stage (16) to be displaced along a second moving direction (position feedback signal in figure 8; para. 57 - first control device 33 generates a Z-scan signal in a sample retraction direction; tip retraction step S14 in figure 7) opposite to the first moving direction; and 
controlling, based on the control signal or a displacement of the motorized chuck stage (16), an objective lens (camera 19 with drive mechanism 17, laser source/detector/frame 25-27) module to keep focusing on the wafer when the motorized chuck stage is on the move (para. 23 -  drive mechanism 17 is comprised of a focus use Z-direction movement mechanism 17a for moving the optical microscope 18 in the Z-axis direction).
Kurenuma does not teach explicitly the control rod is movable between an upper limit position and a lower limit position in a displacement range, wherein the motorized chuck stage and a tip of the probe are disposed inside of a case and the control rod is disposed outside of the case.
However, Takekoshi teaches in figure(s) 1-10 the control rod (control rod of 38E/30; figures 6,1) is movable between an upper limit position and a lower limit position in a displacement range (para. 20 - origin sensor 53 detects a mark 38H on a rod of the pushup member 38E as the origin position for the member 38E. The upper- and lower-limit sensors 52 and 54 detect the upper- and lower-limit positions, respectively, for the pushup member 38E by the mark 38H), wherein the motorized chuck stage (16) and a tip of the probe (18A) are disposed inside of a case (prober section 13; figure 10) and the control rod (38E/30) is disposed outside (control panel/controller section 14) of the case.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by a steady inspection is secured by polishing the probe 18A in a manner such that a polishing plate, which is attached to a part of the main chuck 16, is brought into contact with the probe 18A, and that the chuck 16 is moved up and down." (col. 2 lines 7-11).

Regarding claim 2, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 1, wherein the control rod is a virtual control rod movable (para. 42 - second control device 34 stores and runs a usual measurement program, processes the measurement results, displays information on the display device monitor 35; para. 17 - estimation of the position of the front end of the probe tip … measurement of the shape of the sample) between an upper position and a lower position ( Z-fine movement mechanism 23 causes displacement is for example about 5 .mu.m.; figures 3,6) displayed on a touch display screen (display device monitor 35).

Regarding claim 3, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 1, further comprising: displaying a current distance (para. 26 - cantilever displacement detector 24) between the probe platen (mount 22) and the motorized chuck stage (16/11) on a display screen (35).

Regarding claim 4, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 1, further comprising: detecting a current position (para. 44 - data relating to the height position of the probe tip) of the control rod; and displaying a current position information of the motorized chuck stage (16/11) on a display screen (35).

Regarding claim 5, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 1, wherein the objective lens module synchronously displaced (para. 36 - optical microscope 18 is changed in position by a drive mechanism 17 comprised of a focus use Z-direction movement mechanism 17a) with movement of the motorized chuck stage (16/11).

Regarding claim 6, Kurenuma in view of Takekoshi teaches the wafer inspection method according to claim 1, 
Takekoshi additionally teaches in figure(s) 1-10 wherein both the probe and the probe platen are static (col. 1 lines 35-36 - probe card 18 is fixed to a center aperture of the head plate 19 by means of an insert ring 19A; figure 10), the wafer inspection method further comprising: displaying (display unit 15), based on a relative position of the control rod, a displacement information (col. 7 lines 45-65 :- Under the first storage box 34, a upper-limit sensor 52, origin sensor 53, and lower-limit sensor 54 are arranged vertically along the ascending/descending direction of the pushup member 38E) of the motorized chuck stage relative to its origin position (col. 7 lines 45-65 - origin sensor 53 detects a mark 38H on a rod of the pushup member 38E as the origin position for the member 38E) on a display screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having the wafer inspection method further comprising: displaying, based on a relative position of the control rod, a displacement information of the motorized chuck stage relative to its origin position as taught by Takekoshi in order to ensure a limited and safe movement between chuck and probe structures of a semiconductor inspection system as evidenced by "a steady inspection is secured by polishing the probe 18A in a manner such that a polishing plate, which is attached to a part of the main chuck 16, is brought into contact with the probe 18A, and that the chuck 16 is moved up and down." (col. 2 lines 7-11).

Regarding claim 7, Kurenuma teaches in figure(s) 1-8 a wafer probing system, comprising: 
a case (sample stage 11); 
a motorized chuck stage (para. 20 - sample holder 16 is provided with a sample-fixing chuck mechanism, Z-stage 15; figure 1), disposed inside of the case and adapted to support a wafer (para. 20 - sample 12 is a substrate or wafer on the surface of which an integrated circuit pattern of a semiconductor device is fabricated); 
a probe (probe tip 20, cantilever 21), disposed on a probe platen (mount 22) above the motorized chuck stage (16/15) and fixed on the case (11) through the probe platen (22),; 
(camera 19 with drive mechanism 17, laser source/detector/frame 25-27), configured to take a picture of the wafer supported on the motorized chuck stage (para. 23 - camera 19 captures an image of a specific area of the sample surface covered by the object lens 18a and outputs the image data); 
an objective lens module (optical microscope 18, photodetector), optically coupled to the camera stage and connected to a micro motor (para. 33 -  control means for realizing in principle a measurement mechanism using an atomic force microscope (AFM)), the objective lens module is adapted to keep focusing on the wafer when the motorized chuck stage is on the move (para. 23 -  drive mechanism 17 is comprised of a focus use Z-direction movement mechanism 17a for moving the optical microscope 18 in the Z-axis direction); 
a control rod (Z-drive mechanism 17 w/ drive controller 41,42 and Z-stage mechanism 15 w/ controller 48 and Z-fine movement mechanism 23 w/ controller 44), disposed outside of the case and capable of moving between an upper limit position and a lower limit position (para. 22 - Z-stage 15 is provided with a drive mechanism for raising and lowering the sample holder 16 in the Z-axis direction; figures 1,3,6), and the control rod electrically connects with the controller (control device 33); 
a sensor (para. 4 - an optical lever type optical detection device is provided for the cantilever), communicatively coupled to the control rod and the controller, when the position of the control rod is changed, the sensor generates a control signal (para. 4 - If torsion or flexing occurs at the cantilever, the position of the photodetector which the laser beam strikes changes. Therefore, if displacement occurs at the probe tip and cantilever, the detection signal output from the photodetector can be used to detect the direction and amount of the displacement);
a controller (33), communicatively coupled to the motorized chuck stage (15/16), the camera stage (19), the control rod (drive mechanisms), the micro motor (electromagnetic motor) and the sensor (optical detection device), the controller is configured to control, based on the control signal (s1 –s4, 33[Wingdings font/0xE0] 11,17,23), the motorized chuck stage to move along a Z-axis direction (para. 22 - Z-stage 15 is provided with a drive mechanism for raising and lowering the sample holder 16 in the Z-axis direction; figures 1,3,6), and the lens module to keep focusing on the wafer when the motorized chuck stage is on the move (para. 23 -  drive mechanism 17 is comprised of a focus use Z-direction movement mechanism 17a for moving the optical microscope 18 in the Z-axis direction); and 
a display screen (display device monitor 35), communicatively coupled to the camera stage, and the display screen includes a user interface, the user interface is adapted to show a current image of the wafer when the motorized chuck stage is on the move (para. 42 - second control device 34 stores and runs a usual measurement program, processes the measurement results, displays information on the display device monitor 35; para. 17 - estimation of the position of the front end of the probe tip … measurement of the shape of the sample).
Kurenuma does not teach explicitly wherein a tip of the probe is located inside of the case; 
However, Takekoshi teaches in figure(s) 1-10 wherein a tip of the probe (probe 18A; figure 10) is located inside of the case (prober section 13);
a probe apparatus 10 is used for electrical inspection of IC chips that are formed on a semiconductor wafer" (col. 1 lines 5-10).

Regarding claim 8, Kurenuma teaches in figure(s) 1-8 a wafer inspection method, wherein a first element (para. 20 - sample holder 16 is provided with a sample-fixing chuck mechanism; para. 48 - XY-stage 14 is usually comprised utilizing an electromagnetic motor as the drive part; figures 1-2) is controlled by a second element (Z-drive mechanism 17 w/ drive controller 41,42 and Z-stage mechanism 15 w/ controller 48 and Z-fine movement mechanism 23 w/ controller 44) to be displaced between an upper position and a lower position of an adjustment range along a Z-axis direction (para. 22 - Z-stage 15 is provided with a drive mechanism for raising and lowering the sample holder 16 in the Z-axis direction; figures 1,3,6), to change a relative position of a wafer relative to a probe (para. 46 -  Z-stage 15 brings the probe tip 20 close to the surface of the sample 12 and applies atomic force to make the cantilever 21 flex) disposed on a probe platen (mount 22) , the wafer inspection method comprising: 
determining a position (para. 23 - at a position above the sample 12; figure 1; start position of tip 20 in figures 7, 6 ) of the second element (Z-drive mechanism 17 w/ drive controller 41,42 and Z-stage mechanism 15 w/ controller 48 and Z-fine movement mechanism 23 w/ controller 44) in the displacement range (probe tip 20 Z movement range in figure 6; displacement detector 403; figure 9) based on a measurement signal (signal s2, 41/42[Wingdings font/0xE0] 17 and 47[Wingdings font/0xE0] 11); 
determining a first moving direction (TIP approach direction step S11; figures 6-7) of the second element based on a change of the measurement signal (para. 33 - probe tip 20 scans the sample surface and maintaining the distance between the probe tip 20 and the sample 12 to a predetermined constant distance based on the reference voltage … probe tip 20 is kept a constant distance from the surface of the sample 12 in the Z-axis direction); 
generating a control signal (XYZ control signals S2-S4, XYZ drive signals) based on the first moving direction of the second element; and 
controlling, based on the control signal, the first element (16) to be moved along a second moving direction opposite to the first moving direction (position feedback signal in figure 8; para. 57 - first control device 33 generates a Z-scan signal in a sample retraction direction; tip retraction step S14 in figure 7); and 
controlling, based on the control signal or a displacement of the first element (16), a lens module of a camera (camera 19 with drive mechanism 17, laser source/detector/frame 25-27) to keep focusing on the wafer when the first element is on the move (para. 23 -  drive mechanism 17 is comprised of a focus use Z-direction movement mechanism 17a for moving the optical microscope 18 in the Z-axis direction).
Kurenuma does not teach explicitly the second element is movable between an upper limit position and a lower limit position in a displacement range.
(control rod of 38E/30; figures 6,1) is movable between an upper limit position and a lower limit position in a displacement range (para. 20 - origin sensor 53 detects a mark 38H on a rod of the pushup member 38E as the origin position for the member 38E. The upper- and lower-limit sensors 52 and 54 detect the upper- and lower-limit positions, respectively, for the pushup member 38E by the mark 38H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having the control rod is movable between an upper limit position and a lower limit position in a displacement range, wherein the motorized chuck stage and a tip of the probe are disposed inside of a case and the control rod is disposed outside of the case as taught by Takekoshi in order to ensure a limited and safe movement between chuck and probe structures of a semiconductor inspection system as evidenced by "a steady inspection is secured by polishing the probe 18A in a manner such that a polishing plate, which is attached to a part of the main chuck 16, is brought into contact with the probe 18A, and that the chuck 16 is moved up and down." (col. 2 lines 7-11).

Regarding claim 9, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 8, wherein the first element is a motorized chuck stage (para. 20 - sample holder 16 is provided with a sample-fixing chuck mechanism; para. 48 - XY-stage 14 is usually comprised utilizing an electromagnetic motor as the drive part; figures 1-2).

Regarding claim 10, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 9, wherein the second element is a virtual control rod movable (Z-drive mechanism 17 w/ drive controller 41,42 and Z-stage mechanism 15 w/ controller 48 and Z-fine movement mechanism 23 w/ controller 44; para. 42 - second control device 34 stores and runs a usual measurement program, processes the measurement results, displays information on the display device monitor 35; para. 17 - estimation of the position of the front end of the probe tip … measurement of the shape of the sample; para. 29 - rod shaped piezoelectric devices) between an upper position and a lower position ( Z-fine movement mechanism 23 causes displacement is for example about 5 .mu.m.; figures 3,6) displayed on a touch display screen (display device monitor 35).

Regarding claim 11, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 8, further comprising: displaying a current distance (para. 26 - cantilever displacement detector 24) between the probe platen (mount 22) and the first element (16/11) on a display screen (35).

Regarding claim 12, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 8, further comprising: detecting a current position (para. 44 - data relating to the height position of the probe tip) of the second element; and displaying a current distance information (para. 26 - cantilever displacement detector 24) between the probe platen (mount 22) and the first element (16/11) on a display screen (35). 

Regarding claim 13, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 8, wherein the lens module synchronously (para. 36 - optical microscope 18 is changed in position by a drive mechanism 17 comprised of a focus use Z-direction movement mechanism 17a) with movement of the first element (16/11).

Regarding claim 14, Kurenuma teaches in figure(s) 1-8 the wafer inspection method according to claim 8, wherein both the probe and the probe platen are static (col. 1 lines 35-36 - probe card 18 is fixed to a center aperture of the head plate 19 by means of an insert ring 19A; figure 10), the wafer inspection method further comprising: displaying (display unit 15), based on a relative position of the control rod, a displacement information (col. 7 lines 45-65 :- Under the first storage box 34, a upper-limit sensor 52, origin sensor 53, and lower-limit sensor 54 are arranged vertically along the ascending/descending direction of the pushup member 38E) of the motorized chuck stage relative to its origin position (col. 7 lines 45-65 - origin sensor 53 detects a mark 38H on a rod of the pushup member 38E as the origin position for the member 38E) on a display screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having the wafer inspection method further comprising: displaying, based on a relative position of the control rod, a displacement information of the motorized chuck stage relative to its origin position as taught by Takekoshi in order to ensure a limited and safe movement between chuck and probe structures of a semiconductor inspection system a steady inspection is secured by polishing the probe 18A in a manner such that a polishing plate, which is attached to a part of the main chuck 16, is brought into contact with the probe 18A, and that the chuck 16 is moved up and down." (col. 2 lines 7-11).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakajima et al.  (US 5642056) discloses "Probe Apparatus For Correcting The Probe Card Posture Before Testing".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868